 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
        AMERICAN PACIFIC MORTGAGE                         CASE NO. C19-749 RSM
10      CORPORATION,
                                                          ORDER VACATING PRIOR ORDER
11                              Plaintiff,                ON R&R AND GRANTING
                                                          DEFENDANT GENEVA
12               v.                                       FINANCIAL LLC’S MOTION TO
                                                          VACATE CLERK’S ENTRY OF
13      FINANCE OF AMERICA MORTGAGE                       DEFAULT
        LLC,
14
                                Defendants.
15
              This matter comes before the Court sua sponte. On December 3, 2019, the Court issued
16
     an Order adopting the Report and Recommendation of the Honorable Theresa L. Fricke, United
17
     States Magistrate Judge.     Dkt. #47.   This Order was issued prior to the filing of timely
18
     objections by Defendants later that same day. Dkt. #48. The Court will thus vacate this prior
19
     Order.
20
              Having now reviewed the Objections and the remainder of the record, the Court finds
21
     no error in Judge Fricke’s recommendation and ORDERS:
22
              (1) The Order at Dkt. #47 is VACATED;
23
              (2) the Court again adopts the Report and Recommendation;
24

     ORDER - 1
          (3) there is good cause to set aside the entry of default against Defendant Geneva
 1
             Financial LLC; and
 2
          (4) the Court GRANTS Defendant Geneva Financial LLC’s motion to vacate the
 3
             clerk’s entry of default.
 4

 5
       DATED this 5th day of December 2019.
 6

 7

 8                                             A
                                               RICARDO S. MARTINEZ
 9                                             CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER - 2
